DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, a second processing unit configured to detect a monitoring frame missing condition, the monitoring frame being received from the other communication node; and a third processing unit configured to switch communication with the other communication node from the full duplex communication mode to a half duplex communication mode when a predetermined condition is satisfied during communication in the full duplex  

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2010/0202329 (published 12 Aug. 2010) [hereinafter Nishioka] teaches switching between full-duplex and half duplex communications in Ethernet devices based upon a command packet. 	b. U.S. Patent No. 8,149,743 (published 3 Apr. 2012) [hereinafter Choksi] teaches switching between full-duplex and half duplex communications in an Ethernet network based upon network conditions. 	c. U.S. Pre-Grant Publ'n. No. 2017/0364053 (published 21 Dec. 2017) [hereinafter Hadeli] teaches changing a port from full duplex to half duplex based upon an abnormal event detection.
	d. U.S. Pre-Grant Publ'n. No. 2011/0125488 (published 26 May 2011) [hereinafter Birmingham] teaches if an error condition reached a predetermined threshold changing from full duplex to half duplex communications.


Additionally, all of the further limitations in 2 – 5 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 9, 2021Primary Examiner, Art Unit 2471